EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment to the Drawings and the Specifications filled 08/20/2021 is acknowledged and is entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 10-19 comprises a “(Withdrawn)” claim status.
Amend the claim status of claim 10-19 to read --Cancelled--.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:
A contact lens dispenser comprising:
a tubular housing having an inner sidewall, an interior defined by the inner sidewall, and a dispensing end;
a delivery screw in the interior of the tubular housing and surrounded by the inner sidewall, the delivery screw comprising a thread having an outer edge and the delivery screw having an axis of rotation, the thread having a pitch, and the delivery screw mounted for rotation within the tubular housing about the axis of rotation, wherein the outer edge is in contact with the inner sidewall; and
an actuator configured to rotate the dispensing screw upon actuation of the actuator wherein
a plurality of contact lenses is disposed in the interior, suspended in solution, on the thread, the contact lenses are each spaced apart from adjacent ones, along the thread, by the pitch, and the thread is configured to hold the contact lenses and the contact lens solution along the thread such that, upon actuation of the actuator, each of the contact lenses is moved along the thread by a distance of one pitch and a single contact lens is dispensed from the dispensing end of the tubular housing…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651